Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 1 of 19                 PageID #: 534




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SELMA DIVISION

ROCKHILL INSURANCE COMPANY,                           )
                                                      )
         Plaintiff,                                   )
                                                      )
VS.                                                   )
                                                      ) Case No: 1:18-CV-268
SOUTHEASTERN CHEESE CORPORATION;                      )
BRUCE ALLEN, JR.; CHARLES ALLEN;                      )
SHERYL ALLEN; FLOYD BANKS; HATTIE                     )
BANKS; MAXIE BANKS; WALTER                            )
BENJAMIN, JR.; CARRIE BLACK; DIANN                    )
BRAXTON; CHARLES BROWN; BETTY                         )
CONNER; JESSICA GAMBLE; REBECCA                       )
GAMBLE; SUSIE MAE GAMBLE;                             )
DEMARIUS GRAY; EVON JOHNSON; JEFF                     )
JOHNSON; MARY JOHNSON; ROSA                           )
JOHNSON; LULA JONES; ROSIA JONES;                     )
IZETTA LEWIS; DONALD MINOR;                           )
ELIZABETH MINOR; LAUREN OWENS;                        )
CALLIE SANDERS; CATHERINE SMITH;                      )
ANNIE THREATT; DIANNE WELLS; ALEX                     )
JONES, JR.; WILLIAM M. BELCHER; J.                    )
HENRY SIMS; AND MATTHEW SIMS                          )
                                                      )
         Defendants.                                  )

               AMENDED COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Rockhill Insurance Company (“Rockhill”), by and through its attorneys, files

this Amended Complaint for Declaratory Judgment against Southeastern Cheese Corporation

(“SEC”), Bruce Allen, Jr., Charles Allen, Sheryl Allen, Floyd Banks, Hattie Banks, Maxie

Banks, Walter Benjamin, Jr., Carrie Black, Diann Braxton, Charles Brown, Betty Conner, Jessica

Gamble, Rebecca Gamble, Susie Mae Gamble, Demarius Gray, Evon Johnson, Jeff Johnson,

Mary Johnson, Rosa Johnson, Lula Jones, Rosia Jones, Izetta Lewis, Donald Minor, Elizabeth




04521365.3                                     1
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 2 of 19                                PageID #: 535




Minor, Lauren Owens, Callie Sanders, Catherine Smith, Annie Threatt, Dianne Wells, Alex

Jones, Jr., William M. Belcher, J. Henry Sims, and Matthew Sims showing the Court as follows:

                                              NATURE OF ACTION

           1.       Rockhill brings this action pursuant to Federal Rule of Civil Procedure 57 and 28

U.S.C. §§ 2201 and 2202 for a declaration regarding the parties’ rights and obligations under a

Site Specific Pollution Legal Liability Policy No. ENVP012929-02 issued to SEC (the

“Policy”).1 SEC seeks coverage under the Policy for three state court lawsuits filed against it

arising out of its alleged improper discharge and/or disposal of wastewater materials (hereinafter

collectively the “Underlying State Court Suits”). For the reasons set forth below, Rockhill seeks

a declaration that it has no duty to defend or indemnify SEC in connection with the Underlying

State Court Suits because (1) the Policy is void based upon material misrepresentations and

omissions made by SEC in its policy applications2 regarding the existence of prior pollution-

related occurrences and claims; (2) said misrepresentations and omissions preclude coverage

under the Policy; (3) the Underlying State Court Suits do not allege a covered POLLUTION

CONDITION at, on, under or migrating from any SCHEDULED LOCATION; (4) the

Underlying State Court Suits do not allege a POLLUTION CONDITION which first commenced

on or after the intended RETROACTIVE DATE of March 2, 2015.

                                                   THE PARTIES

           2.       Plaintiff, Rockhill, is an Arizona company with its principal place of business in

Missouri.




1
    A true and correct copy of the Policy is attached hereto as Exhibit 1.
2
 True and correct copies of SEC’s April 10, 2017 and February 10, 2016 policy applications are attached hereto as
Exhibits 2 and 3, respectively.

04521365.3                                                   2
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 3 of 19                     PageID #: 536




          3.   Defendant, SEC, is an Alabama corporation with its principal place of business in

Uniontown, Alabama. SEC’s president and registered agent is, upon information and belief, John

Patrick Rankin (“Rankin”).

          4.   Defendants, Bruce Allen, Jr., Charles Allen, Sheryl Allen, Floyd Banks, Hattie

Banks, Maxie Banks, Walter Benjamin, Jr., Carrie Black, Diann Braxton, Charles Brown, Betty

Conner, Jessica Gamble, Rebecca Gamble, Susie Mae Gamble, Demarius Gray, Evon Johnson,

Jeff Johnson, Mary Johnson, Rosa Johnson, Lula Jones, Rosia Jones, Izetta Lewis, Donald

Minor, Elizabeth Minor, Lauren Owens, Callie Sanders, Catherine Smith, Annie Threatt, Dianne

Wells, Alex Jones, Jr., William M. Belcher, J. Henry Sims, and Matthew Sims (collectively, the

“Underlying State Court Plaintiffs”) are, upon information and belief, all domiciled in either

Perry or Marengo County, Alabama.

                                JURISDICTION AND VENUE

          5.   Plaintiff and Defendants are citizens of different states. As more fully set out

below, the matter in controversy exceeds $75,000, exclusive of interest, attorney’s fees, and

costs. Thus, this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

          6.   This Court has jurisdiction to “declare the rights and other legal relations of any

interested party seeking such declaration” pursuant to 29 U.S.C. §§ 2201 and 2202. An actual

and ripe controversy has arisen between the parties regarding any coverage owed under the

Policy.

          7.   A substantial part of the events, acts, and omissions giving rise to this controversy

occurred in this judicial district. Thus, this Court is the proper venue pursuant to 28 U.S.C. §

1391.




04521365.3                                       3
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 4 of 19                                   PageID #: 537




                                               BACKGROUND

         8.      SEC operates a cheese manufacturing plant located at 92 Washington Street in

Uniontown, Alabama. SEC’s cheese manufacturing process creates waste materials in the form

of whey and other byproducts. Since at least the early 2000s, SEC has disposed of its waste

materials in various manners, including wastewater treatment/processing and land-application.

         9.      When SEC applied for the Rockhill site-specific pollution Policy it disclosed a

single “self-reported one time wastewater spill.” As it turns out, SEC had a long history of

material spills, violations, claims, and/or occurrences that could reasonably be expected to result

in a claim under the Policy that SEC failed to disclose.

SEC’s History of Wastewater Spills, Violations, Claims, and/or Occurrences

         10.     On or about May 18, 2010, the Alabama Department of Environmental

Management (“ADEM”) assessed SEC with a $120,000 civil penalty. The civil penalty was

based on 170 wastewater discharge violations by SEC between February and June 2009.3

         11.     On or about June 11, 2010, ADEM notified SEC of an overflow of wastewater

from SEC’s lagoon system into Cottonwood Creek, which is a creek that flows adjacent to the

Crosscreek Farm sprayfields that are utilized by SEC for land-application of its treated

wastewater.4 According to a later lawsuit filed by SEC against its engineers, SEC was forced to

pay ADEM fines and remediation fees as a result of this spill.

         12.     On or about June 3, 2011, SEC’s engineer, CFM Group, issued an investigation

report required by the ADEM Administrative Order. The report detailed the history and causes


3
  See ADEM Administrative Order 10-112-WP, ¶ 5, attached hereto as Exhibit 4. The assessed civil penalty was
subsequently reduced by ADEM to $35,000. The findings as to the discharge violations and other requirements of
the Administrative Order do not appear to have been disturbed.
4
 SEC itself does not own the sprayfields that it utilizes for its land-application. The sprayfields are instead owned
by Crosscreek Farm, LLC (“Crosscreek Farm”), which is not an insured. Upon information and belief, one of the co-
owners of SEC owns Crosscreek Farm.

04521365.3                                               4
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 5 of 19                       PageID #: 538




of SEC’s various discharge violations and made several recommendations on how to improve

SEC’s wastewater treatment and disposal system to avoid future violations.

         13.   On or about June 5, 2015, ADEM filed an enforcement action against SEC in the

Circuit Court of Marengo County in connection with SEC’s improper discharge of wastewater

into Cottonwood Creek. The enforcement action alleged that SEC violated Ala. Code § 22-22-

9(i)(3), ADEM Amin. Code r. 335-6-6-.03(1), and ADEM Amin. Code r. 335-6-10.5 SEC did not

disclose the ADEM enforcement action or all of its alleged violations to Rockhill.

         14.   The ADEM enforcement action details at least two separate incidents of SEC’s

improper discharge of wastewater in violation of Alabama law.

         15.   The first incident occurred in or about July 2014. According to the ADEM

enforcement action, approximately 50,000 gallons of treated SEC wastewater spilled into a storm

drain which was then discharged into an unnamed tributary that flows into Cottonwood Creek.

SEC reported this wastewater spill to ADEM on or about July 7, 2014. ADEM inspected

Cottonwood Creek the following day and determined that adverse water quality impacts as a

result of the spill. ADEM’s site inspection report and results were provided to SEC c/o Rankin.

This incident appears to have been the only violation disclosed to Rockhill by SEC, although the

enforcement action arising out of the violation was not disclosed.

         16.   The second incident (or incidents) occurred in or about April 2015. According to

the ADEM enforcement action, that same day, SEC notified ADEM of a discharge of SEC

wastewater from the Crosscreek Farm sprayfields into the same unnamed tributary that flows

into Cottonwood Creek. ADEM inspected Cottonwood Creek and determined that adverse water




5
 See Alabama Department of Environmental Mgmt. v. Southeastern Cheese Corp., 48-cv-2015-900079, in the
Circuit Court of Marengo County, Alabama, Complaint (State Doc. 2), attached hereto as Exhibit 5.

04521365.3                                        5
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 6 of 19                        PageID #: 539




quality impacts as a result of the spill. ADEM’s site inspection report and results were provided

to SEC c/o Rankin. SEC did not disclose these incidents to Rockhill.

         17.   After this second incident, SEC’s attorney wrote ADEM in response to its request

for additional information. Therein, SEC’s attorney outlined “apparent design flaws” in SEC’s

sprayfield system that caused the improper discharge and SEC’s plans to overhaul its sprayfield

system. SEC did not disclose this response or the apparent design flaws to SEC.

         18.   Shortly after the filing of the ADEM enforcement action, on or about July 28,

2015, SEC and ADEM entered into a Consent Decree under which SEC, among other things,

consented to payment of a $20,000 civil penalty and a $30,000 donation, as well as certain

remedial actions (such as the filing of updated nutrient management plans) to address its

wastewater spills.6 SEC did not disclose the Consent Degree or the civil penalty to Rockhill.

         19.   In the months following the entry of the ADEM Consent Decree, SEC filed

periodic notices of compliance with the Consent Decree, including its efforts to come into

compliance with the required remedial action. SEC did not disclose these efforts to Rockhill.

         20.   On or about December 24, 2015, Black Warrior Riverkeeper, Inc. (“Riverkeeper”)

sent a written demand letter to SEC c/o Rankin notifying SEC that Riverkeeper intended to file a

Clean Water Act lawsuit in connection with the overflow of SEC wastewater from sprayfields

into certain unnamed tributaries, and ultimately into Cottonwood Creek. The demand letter

documented unpermitted wastewater discharges from sprayfields utilized by SEC in November

and December of 2015 and asserted that SEC was in violation of the Clean Water Act thereby




6
 See Alabama Department of Environmental Mgmt. v. Southeastern Cheese Corp., 48-cv-2015-900079, in the
Circuit Court of Marengo County, Alabama, Consent Decree (State Doc. 15), attached hereto as Exhibit 6.

04521365.3                                        6
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 7 of 19                                PageID #: 540




subjecting SEC to penalties in the amount of $37,500 per violation.7 SEC did not disclose the

Riverkeeper demand letter or its threatened suit to Rockhill.

           21.      On or about February 25, 2016, Riverkeeper filed the previously threatened Clean

Water Act lawsuit against SEC in the United States District Court for the Southern District of

Alabama. The complaint was served on SEC c/o Rankin, as its president and registered agent.

The Riverkeeper lawsuit asserted that “Uniontown residents and Riverkeeper members have long

complained about the operations of [SEC], specifically problems with the spraying of

wastewater, the ponding of waste and illegal discharges from the sprayfields where the plant

disposes of its water” and alleged that SEC intentionally discharged wastewater into Cottonwood

Creek in November and December of 2015.8 SEC did not disclose the Riverkeeper lawsuit or the

alleged violations and member complaints described therein to Rockhill.

           22.      On or about August 11, 2016, SEC filed its own malpractice lawsuit against its

engineering company, CFM Group, asserting various claims arising out of CFM Group’s flawed

sprayfield system design.9 SEC did not disclose this lawsuit or its claims based upon the flawed

system design to Rockhill.

The Underlying State Court Suits

           23.      SEC tendered the Underlying State Court Suits to Rockhill under the Policy. All

three arise out of SEC’s alleged improper discharge and disposal of wastewater and its defective

sprayfields.




7
    See Riverkeeper Letter dated December 24, 2015, attached hereto as Exhibit 7.
8
 See Black Warrior Riverkeeper, Inc. v. Southeastern Cheese Corp., et al., Civil Action No 16-0083, United States
District Court for the Southern District of Alabama, Complaint (Fed. Doc. 1), attached hereto as Exhibit 8.
9
 See Southeastern Cheese Corp., et al. v. CFM Group, LLC, et al., 53-cv-2016-900043, in the Circuit Court of
Perry County, Alabama, Complaint (State Court Doc. 2), attached hereto as Exhibit 9.

04521365.3                                                7
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 8 of 19                             PageID #: 541




           24.      The first suit is Esther Calhoun, et al. v. Southeastern Cheese Corp., et al.,

pending in the Circuit Court of Perry County, Alabama as Case No. 53-cv-2018-900006 (the

“Calhoun Suit”). It was filed on February 16, 2018. It generally asserts claims against SEC

arising out of SEC’s alleged improper discharge and disposal of wastewater at the Crosscreek

Farm sprayfields, which according to plaintiffs, “occurred on a periodic, but continuing, basis

from time-to-time to the present since 2013.”10

           25.      The second suit is Alex Jones, Jr. v. Southeastern Cheese Corp., et al., pending in

the Circuit Court of Marengo County, Alabama as Case No. 48-cv-2018-900043 (the “Jones

Suit”). It was filed on April 10, 2018. It also generally asserts claims against SEC arising out of

SEC’s alleged improper discharge and disposal of wastewater at the Crosscreek Farm sprayfields

and details the history of SEC’s past spills and violations set forth above.11

           26.      The third suit is William M. Belcher et al. v. Southeastern Cheese Corp., et al.,

pending in the Circuit Court of Marengo County, Alabama as Case No. 48-cv-900084 (the

“Belcher Suit”). It was filed on July 23, 2018. It also generally asserts claims against SEC

arising out of SEC’s alleged improper discharge and disposal of wastewater at the Crosscreek

Farm sprayfields and details the history of SEC’s past spills and violations set forth above.12

The Rockhill Policy, Applications, and Coverage

           27.      The Rockhill Policy provides claims-made site specific pollution legal liability

coverage for the April 23, 2017 to April 23, 2018 policy period.13




10
     See Calhoun Suit, Complaint, attached hereto as Exhibit 10.
11
     See Jones Suit, Complaint, attached hereto as Exhibit 11.
12
     See Belcher Suit, Complaint, attached hereto as Exhibit 12.
13
  The Calhoun Suit and Jones Suit were each filed within this policy period. The policy period was extended by
endorsement until May 7, 2018, and the Belcher Suit was filed within this extended period.

04521365.3                                                 8
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 9 of 19                            PageID #: 542




            28.         Prior to the issuance of the Policy, on April 10, 2017, SEC completed and signed

a Site Specific Pollution Liability Application (the “Policy Application” and together with the

prior policy application, the “Policy Applications”). The Policy Applications were executed by

Rankin, as president.14

            29.         In completing the Policy Applications on behalf of SEC, Rankin responded to a

series of questions seeking material information regarding, among other things, prior

discharge/release violations and prosecutions, pollution claims, and/or occurrences that may

reasonably be expected to give rise to a claim under the Policy.

            30.         First, the Policy Application asked about any violations during the past five years

regarding any standard or law relating to the release of a substance into sewers, rivers, air or onto

land and any related prosecutions. SEC disclosed a single “self-reported one time wastewater

spill” that did not lead to any prosecution:




            31.         Second, the Policy Application asked SEC to describe any pollution claims which

have occurred during the last five years. SEC stated that there were none:




            32.         Third, the Policy Application asked whether SEC was aware of any circumstances

which may reasonably be expected to give rise a claim under the Policy. SEC checked “no”:

14
     See infra fn. 2.

04521365.3                                               9
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 10 of 19                               PageID #: 543




          33.     The following affirmation and warranty appeared above Rankin’s signature:




          34.     Rankin and other RESPONSIBLE INSUREDS (as defined in the Policy) were

 aware of SEC’s history of wastewater spills, violations, claims, occurrences, and flawed

 sprayfield system design that might reasonably be expected to give rise to a claim as outlined

 above at the time of completing the Policy Applications. Rankin, on behalf of SEC, did not

 disclose such matters to Rockhill or accurately complete the Policy Applications, however.

          35.     Rockill issued the Policy in reliance on the representations and statements in the

 Policy Applications.15

          36.     Policy Condition E. states that:




 15
    See Exhibit 1, Policy, Insuring Agreement, (stating that Rockhill agrees to insure SEC “in reliance upon the
 statements contained in the [Policy] Application.”).

 04521365.3                                            10
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 11 of 19          PageID #: 544




          37.   Policy Exclusion A. states that:




          38.   The Policy contains the following relevant definitions:




 …




 …




 …




 04521365.3                                        11
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 12 of 19                    PageID #: 545




          39.   In addition to the misrepresentations and omissions in the Policy Applications, the

 Policy’s applicable Pollution Legal Liability coverage (Coverage A) only covers “LOSS and

 related LEGAL EXPENSE directly resulting from a POLLUTION CONDITION at, on, under or

 migrating from any SCHEDULED LOCATION and which first commenced on or after the

 RETROACTIVE DATE, if any[.]”

          40.   The only SCHEDULED LOCATION in the site-specific Policy is SEC’s

 manufacturing facility located at 92 Washington Street, Uniontown Alabama. The Crosscreek

 Farm sprayfields, however—which again are not owned by SEC—are not SCHEDULED

 LOCATIONS in the Policy, and the Policy contains no non-owned location endorsement.

          41.   The Underlying State Court Suits are based upon and arise out of SEC’s alleged

 improper discharge and/or disposal of wastewater materials at the Crosscreek Farm sprayfields,

 not SEC’s manufacturing facilities. Thus, to the extent the Underlying State Court Suits allege a

 covered POLLUTION CONDITION, there is no coverage for the Underlying State Court Suits

 because any such POLLUTION CONDITION was not “at, on, under or migrating from any

 SCHEDULED LOCATION” as required under the Policy.

 04521365.3                                     12
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 13 of 19                      PageID #: 546




          42.   Also, the RETORACTIVE DATE on the first Rockhill policy was March 2, 2015,

 which, as is standard on new claims-made policies, coincided with the inception month/year of

 the first policy and the prior expiring coverage. The RETROACTIVE DATE on the subject

 Policy, however, was mistakenly moved back approximately 3 years to March 18, 2012, which

 predates the inception of the first policy. This mistake is significant because, as set forth above,

 to the extent the Underlying State Court Suits allege a covered POLLUTION CONDITION, such

 POLLUTION CONDITION plainly first commenced before the intended RETROACTIVE

 DATE, March 2, 2015, which would bar coverage.

          43.   The RETROACTIVE DATE appears to have been moved back based upon a

 representation in the February 2016 renewal policy application email submission that the

 retroactive date was March 18, 2012 rather than March 2, 2015 as intended and listed in the first

 policy. Notably, the March 18, 2012 date coincides with Crosscreek Farm obtaining the

 Crosscreek Farm sprayfields that are the subject the Underlying State Court Suits. Based upon

 the misrepresentations and omissions in the Policy Applications outlined above, it appears that

 this may have been an attempt to avoid the impact of the March 2, 2015 RETROACTIVE DATE

 in the original policy and that was intended by Rockhill and SEC. SEC never provided Rockhill

 with any evidence of prior coverage, soil samples, or other necessary underwriting information

 that would have been required to potentially move back the RETROACTIVE DATE as was

 done. Further, there was no increased premium or other consideration paid by SEC for moving

 back the RETROACTIVE DATE, which would work to broaden the coverage considerably. To

 this end, either the Policy should be reformed to reflect the correct RETROACTIVE DATE of

 March 2, 2015, which would further preclude coverage for the Underlying State Court Suits




 04521365.3                                      13
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 14 of 19                     PageID #: 547




 under the Policy, or the Policy should be found void for lack of meeting of the minds or mutual

 assent as to this material term or for failure of consideration.

 The Rockhill Investigation and Reservation of Rights Defense

          44.   SEC tendered the Underlying State Court Suits to Rockhill under the Policy.

          45.   Rockhill agreed to defend SEC against the Underlying State Court Suits under a

 full and complete reservation of rights, including but not limited to, the right to continue its

 investigation into SEC’s prior knowledge and material misrepresentations and omissions in the

 Policy Applications and the other coverage issues raised herein.

          46.   Discovery in this matter could disclose coverage defenses in addition to those set

 forth herein and Rockhill reserves the right to raise these additional defenses to the extent they

 are disclosed in discovery and/through its continuing investigation.

                                              COUNT I

          DECLARATORY JUDGMENT THAT POLICY IS VOID BASED ON
      MISREPRESENTATIONS AND OMISSIONS IN THE POLICY APPLICATIONS

          47.   Rockhill repeats and incorporates the allegations contained in all prior paragraphs

 of the Amended Complaint as though fully set forth herein.

          48.   The Policy Applications requested that SEC disclose relevant and material

 information about prior violations, prosecutions, pollution claims, and/or occurrences that might

 reasonably be expected to give rise to a claim.

          49.   In response, SEC disclosed only a “self-reported one time wastewater spill.”

          50.   SEC’s representations in the Policy Applications were not accurate in light of

 SEC’s history of wastewater spills, violations, claims, and occurrences set forth herein.

          51.   SEC made misrepresentations and omissions in the Policy Applications.




 04521365.3                                        14
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 15 of 19                         PageID #: 548




          52.    Such misrepresentations and omissions were material to the risk of loss, and

 Rockhill would not have issued the Policy at all or on the same terms if it had known about

 SEC’s history of wastewater spills, violations, claims and/or occurrences set forth herein.

          53.    As a result of SEC’s misrepresentations and omissions, the Policy is void under

 its plain terms, and Rockhill is entitled to rescind the Policy under Alabama Code § 6-5-100, et

 seq. and/or Alabama Code§ 27-14-7(a).

          54.    Rockhill is entitled to a judicial declaration stating that: (a) the Policy did not take

 effect due to the misrepresentations and omissions in the Policy Applications, and (b) the Policy

 is void as a result of the misrepresentations and omissions.

                                              COUNT II

   DECLARATORY JUDGMENT THAT NO COVERAGE EXISTS FOR THE CLAIM
             BASED ON MISREPRESENTATIONS AND OMISSIONS
  IN THE POLICY APPLICATIONS AND RELATED NON-DISCLOSED CONDITIONS

          55.    Rockhill repeats and incorporates the allegations contained in all prior paragraphs

 of the Amended Complaint as though fully set forth herein.

          56.    Rockhill’s coverage obligations under the Policy are made “in reliance upon the

 statements contained in the [Policy] Application” and subject to all Policy conditions, which

 include SEC’s agreement that the Policy “is issued in reliance upon the truth of [such]

 representations.”

          57.    SEC’s representations in the Policy Applications were not true in light of SEC’s

 history of wastewater spills, violations, claims, occurrences and flawed sprayfield system design

 set forth herein.

          58.    The Policy itself further excludes “CLEAN-UP COSTS, CLAIMS, or LEGAL

 EXPENSE arising from any POLLUTION CONDITION or any other material circumstances

 existing prior to the inception of this Policy, … and not disclosed in the application for this
 04521365.3                                        15
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 16 of 19                       PageID #: 549




 Policy, provided than any RESPONSIBLE INSURED knew or reasonably could have expected

 that such POLLUTION CONDITION or material circumstance could give rise to CLEAN-UP

 COSTS, CLAIM or LOSS under this Policy.”

          59.   Any POLLUTION CONDITION alleged in the Underlying State Court Suits and

 other material circumstances existed prior to the inception of the Policy and were not disclosed

 in the Policy Applications. Moreover, RESPONSIBLE INSUREDS, including Rankin, knew or

 reasonably could have expected that any such POLLUTION CONDITION or material

 circumstances could give rise to a CLEAN-UP COSTS, CLAIM or LOSS under the Policy.

          60.   Thus, no coverage exists for the Underlying State Court Suits pursuant to the

 terms and conditions of the Policy and the Policy Applications.

          61.   Because the Policy Applications were not true or accurate, there is no coverage

 under the Policy, and Rockhill is entitled to a judicial declaration that there is no coverage.

                                             COUNT III

    DECLARATORY JUDGMENT THAT NO COVERAGE EXISTS FOR THE CLAIM
      BECAUSE THE UNDERLYING STATE COURT SUITS DO NOT ALLEGE A
           POLLUTION CONDITION AT, ON, UNDER OR MIGRATING
                   FROM ANY SCHEDULED LOCATION

          62.   Rockhill repeats and incorporates the allegations contained in all prior paragraphs

 of the Amended Complaint as though fully set forth herein.

          63.   The applicable Pollution Legal Liability coverage (Coverage A) only covers

 “LOSS and related LEGAL EXPENSE directly resulting from a POLLUTION CONDITION at,

 on, under or migrating from any SCHEDULED LOCATION and which first commenced on or

 after the RETROACTIVE DATE, if any[.]”

          64.   The only SCHEDULED LOCATION in the site-specific Policy is SEC’s

 manufacturing facility located at 92 Washington Street, Uniontown Alabama.

 04521365.3                                       16
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 17 of 19                     PageID #: 550




          65.   The Crosscreek Farm sprayfields are not SCHEDULED LOCATIONS in the

 Policy, and the Policy contains no non-owned location endorsement.

          66.   The Underlying State Court Suits are based upon and arise out of SEC’s alleged

 improper discharge and/or disposal of wastewater materials at the Crosscreek Farm sprayfields,

 not SEC’s manufacturing facilities.

          67.   Accordingly, to the extent the Underlying State Court Suits allege a covered

 POLLUTION CONDITION, there is no coverage for the Underlying State Court Suits because

 any such POLLUTION CONDITION was not “at, on, under or migrating from any

 SCHEDULED LOCATION” as required under the Policy.

                                            COUNT IV

    DECLARATORY JUDGMENT THAT NO COVERAGE EXISTS FOR THE CLAIM
      BECAUSE THE UNDERLYING STATE COURT SUITS DO NOT ALLEGE A
     POLLUTION CONDITION WHICH FIRST COMMENCED ON OR AFTER THE
    INTENDED RETROACTIVE DATE OF MARCH 2, 2015, OR ALTERNATIVELY,
     THAT THE POLICY IS VOID DUE TO A LACK OF MEETING OF THE MINDS

          68.   Rockhill repeats and incorporates the allegations contained in all prior paragraphs

 of the Amended Complaint as though fully set forth herein.

          69.   Through a mutual mistake of the parties, or alternatively, a mistake of one party,

 which the other at the time knew or suspected, the Policy’s March 18, 2012 RETROACTIVE

 DATE does not express the true intention of the parties.

          70.   Rockhill therefore requests that the Policy’s RETROACTIVE DATE be reformed

 to March 18, 2012 as in the original policy and as was intended by the parties.

          71.   This reformation can be done without prejudice to the rights of any third-parties.




 04521365.3                                      17
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 18 of 19                        PageID #: 551




          72.    Coverage is precluded under the reformed RETROACTIVE DATE because any

 POLLUTION CONDITION alleged in the Underlying State Court Suits first commenced before

 March 2, 2015.

          73.    Alternatively, Rockhill requests that the Policy be declared void because there

 was no meeting of the minds or mutual assent between Rockhill and SEC as to the March 18,

 2012 RETROACTIVE DATE, which was a material term of the Policy, or, at a minimum, that

 the March 18, 2012 RETROCATIVE DATE be voided for lack of consideration, either of which

 further precludes coverage for the Underlying State Court Suits.

                                       RELIEF REQUESTED

          WHEREFORE, Rockhill respectfully asks for the following relief:

          A.     A declaration that the Policy is void and that Rockhill is entitled to rescind the

                 Policy;

          B.     A declaration that there is no coverage under the Policy for the Underlying State

                 Court Suits or any of the acts or omissions alleged against SEC therein for the

                 reasons set forth herein;

          C.     Such other, further, or different relief to which Rockhill may be entitled.

          Respectfully submitted this 26th day of October 2018.

                                                Respectfully submitted,


                                                /s/ Joshua B. Baker
                                                Christopher Frost
                                                Joshua B. Baker
                                                Maynard, Cooper & Gale, P.C.
                                                1901 Sixth Avenue North, Suite 2400
                                                Birmingham, Alabama 35203




 04521365.3                                        18
Case 2:18-cv-00268-KD-B Document 36 Filed 10/26/18 Page 19 of 19                 PageID #: 552




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 26th, 2018, I have served a true and correct copy
 of the foregoing via e-mail.

 Kirkland E. Reid                                 Robert F. Prince
 JONES WALKER LLP                                 D. Blake Williams
 11 N. Water Street, Suite 1200                   PRINCE, GLOVER & HAYES
 Mobile, AL 36602                                 1 Cypress Point
 Phone (251) 432-1414                             701 Rice Mine Road North
 kreid@joneswalker.com                            Tuscaloosa, Alabama 35406
                                                  Phone (205) 345-1234
 Michael D. Smith                                 rprince@princelaw.net
 SMITH & STAGGS, LLP                              Attorney for Multiple Defendants
 701 22nd Avenue Suite 1
 Tuscaloosa, AL 35401                             Erby J. Fischer, II
 Phone (205) 409-3140                             Victoria L. Dye
 msmith@smithstaggs.com                           FISCHER & ASSOCIATES, LLC
                                                  2201 Providence Park, Suite 200
 Spencer M. Taylor                                Birmingham, Alabama 35242
 James L. Noles, Jr.                              erby@falawgroup.com
 Mary E. Monroe                                   victoria@falawgroup.com
 BARZE TAYLOR NOLES LOWTHER, LLC                  Attorneys for Alex Jones, Jr
 2204 Lakeshore Drive, Suite 330
 Birmingham, AL 35209
 Phone (205) 872-1032
 staylor@btnllaw.com
 jnoles@btnllaw.com
 Attorneys for Southeastern Cheese Corporation


                                                   /s/ Joshua B. Baker
                                                   OF COUNSEL




 04521365.3                                  19
